Case 2:20-cv-08483-JAK-DFM Document 25 Filed 08/25/21 Page 1 of 1 Page ID #:191




                           UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION



  RAMON RODRIGUEZ LEYVA,                  Case No. CV 20-08483-JAK (DFM)

              Plaintiff,                  Order Accepting Report and
                                          Recommendation of United States
                 v.                       Magistrate Judge

  BILL BROWN et al.,

              Defendants.


       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. No objections to the Report and
 Recommendation were filed, and the deadline for filing such objections has
 passed. The Court accepts the findings, conclusions, and recommendations of
 the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that, with the exception of Plaintiff’s
 “failure to protect” claim against Deputy Nash in Nash’s individual capacity,
 Plaintiff’s claims set out in the First Amended Complaint are dismissed with
 prejudice.
  Date: August 25, 2021                    ___________________________
                                           JOHN A. KRONSTADT
                                           United States District Judge
